Citation Nr: 0910886	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-30 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating higher than 30 percent for 
labyrinthitis.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1950 to July 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Labyrinthitis is rated 30 percent disabling, which is the 
maximum schedular rating.


CONCLUSION OF LAW

A rating higher than 30 percent for labyrinthitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6204 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2006, in September 2007, and in 
November 2008.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the symptoms had increased.  

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in December 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  VA treatment records have been 
obtained and the Veteran has been afforded a VA examination 
in April 2006.  The Veteran has not contended and the record 
does not show that there has been a material change in the 
disability since the April 2006 examination to warrant a 
reexamination.  38 C.F.R. § 3.327(a).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background 

VA records show that in July 2005 the Veteran complained of 
vertigo and underwent a left stapedotomy.  In September 2006, 
he reported problems with equilibrium and in January 2006 he 
complained of dizziness.  

On VA examination in April 2006, the examiner noted the 
Veteran has had a history of surgery for both ears.  The 
examiner noted the Veteran had worked in a cryogenic firm as 
a maintenance worker and had retired.  The Veteran had a 
sensation of disequilibrium for many years, and the 
assessment was a sensation of chronic disequilibrium.  

In a rating decision in January 2007, the RO denied service 
connection for Meniere's syndrome.  

In his notice of disagreement in January 2007, the Veteran 
contends that his service-connected labyrinthitis increased 
in severity and he should be rated analogous to Meniere's 
syndrome.    

Analysis

The Veteran's service-connected labyrinthitis is evaluated 
pursuant to Diagnostic Code 6204.  Under Diagnostic Code, a 
peripheral vestibular disorder is rated 30 percent for 
dizziness and occasional staggering, which is the maximum 
schedular rating.  

A note following the Diagnostic Code provides that hearing 
impairment should be rated separately rated.  The Veteran has 
a 20 percent rating for hearing loss and a 10 percent rating 
for tinnitus. 

The 30 percent rating is the maximum schedular rating under 
Diagnostic Code 6204. 

The Veteran and his representative argue that the Veteran's 
disability should be evaluated as analogous to Meniere's 
disease and that a higher evaluation should be assigned.

VA records do not show a diagnosis of Meniere's disease and 
service connection for Meniere's disease has been denied and 
an analogous rating as Meniere's disease is not warranted.  

As the preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard does not apply.  
38 C.F.R. § 5107(b).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the Veteran's disability level and the 
level of disability is contemplated by the Rating Schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is necessary.


ORDER

A rating higher than 30 percent for labyrinthitis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


